DETAILED ACTION
                                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I invention without traverse encompassing claims 1- 14 and 21 in the reply filed on 06/22/2022 is acknowledged. 
Claims 15-20 are cancelled in the reply filed on 06/22/2022.
Drawings
Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 line 8-11, the term “training an individual whose eyelashes are manipulated to position the eyelid from which the eyelashes extend, the eye or both the eyelid and the eye from which the eyelashes extend to achieve relative positioning of the eye and the eyelid to obtain the optical effect that improves visual acuity when desired” renders the claim indefinite. It is unclear what relative positioning of the eye and the eyelid that the claim refers to. It is unclear if the claim refers training an individual to open or close her/ his eye wile lifting the eyelid, or training an individual to keep the eye opened while manipulating the eyelashes, or training an individual to keep the eye closed while manipulating the eyelashes. For examination purpose, the claim will be interpreted by “training individual to apply eyelash extensions to a user’s eyes”. Applicant is recommended to clarify to overcome this issue. 
Regarding Claims 4, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “micro lenses” in claim 4 is used by the claim to mean “micro- structures” while the accepted meaning is “a piece of transparent substance, usually glass, having two opposite surfaces either both curved or one curved and one plane, used in an optical device in changing the convergence of light rays, as for magnification, or in correcting defects of vision (see https://www.dictionary.com/browse/lens). The term is indefinite because the specification does not clearly redefine the term. The “lens ” term has a meaning of a piece of glass or other transparent material used to converge or diverge transmitted light and form optical image. It appears from Fig. 14 that the micro-structure between the eyelashes isn’t intended to converge or diverge any transmitted light, but rather it is used to separate the eyelashes. Applicant is recommended to change it to micro-structures or appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A) in view of Merszei (US 20080196732 A1).
Regarding claim 1, Montiel discloses an eyelash extended product and method of application comprising: 
manipulating eyelashes to project into a line of sight of an eye at least when an eyelid from which the eyelashes extend is partially closed or when the eye is moved relative to the eyelid (Fig. 3 and Cl. 8 “applying filaments uniformly to moistened eyelashes with outwardly directed strokes of filament applicator”);
further manipulating at least one of spacing, orientation, direction, contour or shape of the eyelashes (Cl. 8 “ applying liquid adhesive uniformly to coat, space and shape substantially extended composite lashes”, The examiner notes that applying liquid adhesive involves further manipulation direction, orientation and space of eyelashes) to create an optical effect that improves visual acuity when the eyelashes project into the line of sight (the examiner notes that by manipulating the eyelashes, the device create an optical effect when the eyelashes project into the light of sight); 
Montiel does not explicitly disclose training individual to apply eyelash extensions to a user’s eyes.
Merszei teaches a flexible eyelash glue for an artificial eyelashes extension system, and training individual to apply eyelash extensions to a user’s eyes (abstract) to provide the training and materials to attach the eyelash extensions on a hair-by hair basis to a subject's existing natural eyelash, as well as a quality control feature which provides for assuring that practitioners of the system are appropriately trained, and the consumable materials utilized by the system are safe for human use (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the eyelash extended product and method of application of Montiel with training individual process as taught by Merszei to provide the training and materials to attach the eyelash extensions on a hair-by hair basis to a subject's existing natural eyelash, as well as a quality control feature which provides for assuring that practitioners of the system are appropriately trained, and the consumable materials utilized by the system are safe for human use.
Regarding claim 2, Montiel and Merszei disclose the claimed invention of claim 1. Montiel further discloses applying a lash setting material to the eyelashes (Cl. 8 “applying liquid adhesive uniformly to eyelashes”).
Regarding claim 3, Montiel and Merszei disclose the claimed invention of claim 1. Montiel further discloses applying a fibrous substance to the to assist in setting the lashes eyelashes (Fig, 5 the fiber filament 34 are applied to the eyelashes) or to assist in creating the optical effect.  
Regarding claim 4, Montiel and Merszei disclose the claimed invention of claim 1. Montiel further discloses inserting micro lenses between or applying micro-structures to the eyelashes (Cl. 9, “applying loose synthetic fiber filaments uniformly to the moistened eyelashes by outwardly directed strokes of a second applicator”. The examiner notes that synthetic fibers filament are micro structure applied to the eyelashes).  
Regarding claim 5, Montiel and Merszei disclose the claimed invention of claim 1. Montiel further discloses manipulating spacing between the eyelashes (see annotated Fig. 5 below, the examiner notes that by manipulating the eyelashes and adding filament 34 as shown below the space is reduced between the eyelashes) to take advantage of a pinhole effect to improve visual acuity.  

    PNG
    media_image1.png
    322
    631
    media_image1.png
    Greyscale

Regarding claim 6, Montiel and Merszei disclose the claimed invention of claim 1. Montiel further discloses manipulating spacing between the eyelashes to create diffractive optical effects to improves visual acuity (see annotated Fig. 5 above, the examiner notes that the manipulated eyelashes with added filament 34 are closer together and create diffractive optical effect).
Regarding claim 7, Montiel and Merszei disclose the claimed invention of claim 1. Montiel further discloses manipulating the eyelashes with a lash manipulating tool (Fig. 5, applicator 40).
Regarding claim 10, Montiel and Merszei disclose the claimed invention of claim 2. Montiel further discloses selecting the lash setting material to be an adhesive (18).  
Regarding claim 11, Montiel and Merszei disclose the claimed invention of claim 10. Montiel further discloses applying the lash setting material  (18) in combination with a fiber material (Fig. 6, 34) applied to the lashes. 
Regarding claim 21, Montiel and Merszei disclose the claimed invention of claim 1. Merszei further teaches applying lash extensions proximate to or to the eyelashes (para. 0024).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A), Merszei (US 20080196732 A1) as applied to claim 1 above, and further in view of Iosilevich (US 20020189628 A1).
Regarding claim 8, Montiel and Merszei disclose the claimed invention of claim 1 except curling upper eyelashes downward. 
Iosilevich teaches an eyelash separating, curling and coloring apparatus with curling upper eyelashes downward from an upper eyelid (Fig. 3, Fig. 5-6) to create a progressive curl in the eyelashes simultaneously without breaking the eyelashes (Para. 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the method steps of the combination of Montiel and Merszei with the step of curling upper eyelashes downward from an upper eyelid as taught by Iosilevich to create a progressive curl in the eyelashes simultaneously without breaking the eyelashes.

Claim 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A), Merszei (US 20080196732 A1) as applied to claim 1 above, and further in view of Cole (US 4964429 A).
Regarding claim 9 and 12, Montiel and Merszei discloses the claimed invention of claim 1, except applying a grid of material to the upper eyelashes to create multiple pinholes between the eyelashes, the grid of material or both; and applying heat to the eyelashes. 
Cole teaches a cosmetic applicator with bristles of grid material to the eyelashes (Fig. 8), and a heating element for retaining and applying the material (Cl. 2 Line 33-34, the examiner notes that the material is applied to the eyelashes), so that as with the other embodiments, each bristle will flex forwardly into a space between two adjacent bristles of the next ring (Cl 7 Line 15-17), and so that some of the elements are relatively flexible bristles, for retaining mascara in the interstices between the bristles, and others of the elements are relatively stiff teeth for providing a combing effect upon application (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the applicator bristle structure of the combination of Montiel and Merszei with the grid structure bristle and the heating to the eyelashes as taught by Cole so that, as with the other embodiments, each bristle will flex forwardly into a space between two adjacent bristles of the next ring, and so that some of the elements are relatively flexible bristles, for retaining mascara in the interstices between the bristles, and others of the elements are relatively stiff teeth for providing a combing effect upon application.
Regarding claim 14, Montiel, Merszei and Cole disclose the claimed invention of claim 9.
Cole further teaches selecting or making the grid of material to have circular openings within the grid ( Fig. 8 and Fig. 13).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A), Merszei (US 20080196732 A1) as applied to claim 1 above, and further in view of Hansen et al (US 20150201692 A1).
Regarding claim 13, Montiel and Merszei disclose the claimed invention of claim 1 except applying simulated eyelash components in between the eyelashes along with bridging structures supporting the simulated eyelash components between the eyelashes. 
Hansen teaches a false eyelashes apparatus and its method with applying a plurality of simulated eyelash components (52)  in between the eyelashes (Para. 0023) along with a bridging structure (Fig. 2, holder 14) supporting the simulated eyelash component the eyelashes (Fig. 5) so that the support member 14 is adjustable from the first configuration to the second configuration so as to cause inversion of the shape of false eyelashes  50 from the convex shape to the substantially concave shape( Para. 0104), and to provide any radius of curvature that allows the false eyelash, loaded in the Applicator, to be rollable by the Applicator lengthwise laterally over the eyelid and off the Applicator is envisaged (Para. 0104).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method steps of the combination of Montiel and Merszei with applying a plurality of simulated eyelashes with a bridging structure as taught by Hansen so that the support member 14 is adjustable from the first configuration to the second configuration so as to cause inversion of the shape of false eyelashes  50 from the convex shape to the substantially concave shape, and to provide any radius of curvature that allows the false eyelash, loaded in the Applicator, to be rollable by the Applicator lengthwise laterally over the eyelid and off the Applicator is envisaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772